Citation Nr: 1043348	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-00 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability. 

2.  Entitlement to service connection for a cold weather injury 
to the bilateral lower extremities. 

3.  Entitlement to service connection for hemorrhoids. 

4.  Entitlement to service connection for bilateral otitis 
externa. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 
2005.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2006 rating decision 
by the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Waco, Texas, (hereinafter RO).  

In January 2010, a hearing was held before the Acting Veterans 
Law Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002).  

A service treatment report received subsequent to the August 2009 
supplemental statement of the case has been received that 
reflects treatment for knee pain in October 2000.  This report is 
duplicative of other service treatment reports reflecting in-
service knee treatment that have been considered by the RO in 
prior adjudications.  As such, and in light of the fact that in-
service knee symptoms are conceded in the adjudication below, the 
adjudication of this case need not be delayed by requiring the RO 
to issue a supplemental statement of the case addressing the 
October 2000 service treatment report.  

The issue of entitlement to service connection for bilateral 
otitis externa is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has a current 
bilateral knee disability as a result of in-service 
symptomatology or pathology.   

2.  There is no competent evidence that the Veteran has a current 
cold weather injury to the bilateral lower extremities as a 
result of in-service symptomatology or pathology.

3.  There is no competent evidence that the Veteran has 
hemorrhoids as a result of in-service symptomatology or 
pathology.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010). 

2.  A cold weather injury to the bilateral lower extremities was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Hemorrhoids were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in October 2005 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in her claims.  

As for the duty to assist, the service treatment reports, VA 
clinical reports, and reports from an August 2005 VA examination 
have been obtained.  The Board has considered the Veteran's 
contention, as put forth in her December 2006 substantive appeal, 
that the examination of record is inadequate as she was not asked 
any questions with regard to the disabilities at issue.  The 
Board finds that the examination of record is adequate and 
provides sufficient evidence for the Board to adjudicate the 
claims.  The report from the August 2005 VA examination reflects 
consideration of the medical history pertinent to the claims for 
service connection addressed herein and are otherwise adequate 
to, in combination with the other medical evidence of record, 
make a determination as to whether the Veteran has a current 
disability associated with the conditions for which service 
connection is claimed as a result of service.  As there is no 
indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claims, the 
duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims (Court) held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to prevail.  
The Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The service treatment reports reflect treatment in May 1985 for a 
sudden onset, not the result of an injury, of right knee pain 
with a diagnosis of mild strain.  A March 2000 service treatment 
reports reflects treatment for right knee pain which the Veteran 
said had begun two days prior to this treatment.  The assessment 
was right knee effusion.  Bilateral retropatellar pain syndrome 
was demonstrated by treatment record dated in October 2000.  In 
April 2002, the Veteran complained about knee pain and swelling, 
and the Veteran reported in June 2005 that her knees "go 
completely out at times." 

The service treatment reports also reflect treatment in January 
1984 for what was described as "possible frostbite" involving 
the toes.  The examination of the feet at that time was normal 
and it was specifically noted that there was no evidence of a 
cold injury.  However, an examination of the feet in February 
1984 noted hyperesthesia and pain with movement of and pressure 
to the toes, and the assessment was resolving "very mild" cold 
injury/chilblains.  The Veteran did not report any foot trouble 
on a medical history collected in April 2002 but did report foot 
trouble on a history collected in June 2005.  

A June 1991 service treatment report reflects complaints of 
hemorrhoids.  The medical history collected in April 2002 did not 
reflect hemorrhoids, but the Veteran did report having had 
problems with hemorrhoids while being pregnant on the history 
collected in June 2005.  

The Veteran also complained about swelling in the feet and 
ankles, especially with flying, at the August 2005 VA 
examination.  The examiner noted a history of exposure to the 
cold in both feet in 1982, with the Veteran reporting that she 
had numbness in the feet for one month after this exposure.  She 
stated that she gradually recovered the feeling and sensation in 
her feet and that she had no current problems with feeling and 
sensation in the feet.  The examiner noted that there were no 
current residuals of the exposure to the cold in the feet, and 
that the complaints of swelling in the feet and ankle were 
attributed to dependency from prolonged sitting and chronic 
anemia. 

The reports from the August 2005 VA examination reflect 
complaints of knee pain with running and walking and discomfort 
on squatting and climbing.  The examination of the knees was 
negative.  The Veteran also reported at this examination that she 
suffered from prolapsed hemorrhoids after her last pregnancy in 
1990 but that she did not have any "significant" complaints of 
hemorrhoids at the time of the examination.  A rectal examination 
was not conducted in conjunction with the August 2005 VA 
examination.  A rectal examination was conducted in conjunction 
with VA outpatient treatment in May 2007 with negative results.  

From the above, while it is true that the service treatment 
reports reflect evidence of the disabilities for which service 
connection is claimed, that a condition or injury occurred in 
service alone is not enough for a grant of service connection as 
there must be a current disability resulting from a condition or 
injury for a grant of service connection.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In this case, the August 2005 VA 
examination did not reflect evidence of a current knee 
disability, residuals of a cold injury to the lower extremities, 
or hemorrhoids.  Hemorrhoids were not shown upon the rectal 
examination conducted in conjunction with May 2007 VA outpatient 
treatment, and the VA outpatient treatment reports of record do 
not otherwise reflect any evidence of a current disability 
associated with hemorrhoids, a knee disability, or residuals of a 
cold weather injury to the lower extremities.  As such, the Board 
finds that the claims for service connection for a bilateral knee 
disability, a cold weather injury to the bilateral lower 
extremities, and hemorrhoids may be denied on the basis of there 
being no current disability associated with these conditions.  
Rabideau, Brammer, supra. 

The Board acknowledges the Veteran's contentions that she has a 
chronic bilateral knee disability, a bilateral lower extremity 
disability, and hemorrhoids as a result of service.  The Board 
also notes that the Veteran can attest to factual matters of 
which she had first-hand knowledge, such as knee pain, leg 
numbness, etc.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, as there is no evidence that the Veteran 
has been shown to be capable of making medical conclusions, her 
statements regarding causation are not competent.  Espiritu, 
supra. While the Veteran is competent to report what comes to her 
through her senses, she does not have the medical expertise to 
make a determination as to causation.  See Layno v. Brown, 6 Vet. 
App. 465, 469- 470 (1994).  As noted, the Veteran has undergone a 
VA medical examination which found that she did not evidence 
chronic bilateral knee, bilateral lower extremity or hemorrhoid 
disabilities.  In addition, the VA examiner specifically found 
that the Veteran's knees and lower extremities were normal, and a 
subsequent VA rectal examination was negative.  The Board finds 
the results of these evaluations by competent medical 
professionals to be more probative as to the existence of a 
current disability than the lay testimony by the Veteran.

Finally, in reaching the above decisions, the Board considered 
the doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claims for service 
connection for a bilateral knee disability, a cold weather injury 
to the bilateral lower extremities, and hemorrhoids, the doctrine 
is not for application.  Gilbert, supra.  
 
 
ORDER

Entitlement to service connection for a bilateral knee disability 
is denied.  

Entitlement to service connection for a cold weather injury to 
the bilateral lower extremities is denied. 

Entitlement to service connection for hemorrhoids is denied.  


REMAND

Additional development is required with regard to the claim of 
entitlement to service connection for bilateral otitis externa.  
Service records dated in 1992 demonstrate the Veteran was treated 
for right otitis externa.  The Veteran reported a history of 
otitis externa at the August 2005 VA examination, and the 
examiner noted that a review of the records showed diagnoses of 
furuncles in the ears on some occasions.  The Veteran reported no 
current significant problems in the ears, and the physical 
examination of the ears was normal.  However, a VA outpatient 
treatment report in July 2008 reflects an assessment was otitis.  
Furthermore, the Veteran has testified that her current otitis is 
a result of similar pathology in service.  Therefore, a medical 
opinion should be obtained to address the etiology of the 
Veteran's bilateral otitis externa.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

Accordingly, this remaining issue is REMANDED for the following 
action:

1.  Forward the Veteran's claims file to a 
VA physician for an addendum to the August 
2005 VA examination.  The physician is 
requested to review the claims file in 
order to render an opinion as to whether it 
is at least as likely as not (50 % or 
greater chance) that the Veteran's 
bilateral otitis externa is related to 
military service.  The examiner must review 
the claims file prior to rendering an 
opinion.  A complete rationale for any 
opinion offered is requested.

2.  After completing the above action, and 
any other development as may be indicated, 
the claim must be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and her representative.  After 
the Veteran and her representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


